Case 1:19-cv-04291-RLY-TAB Document 1 Filed 10/21/19 Page 1 of 18 PageID #: 1




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

   MICHELLE FITZGERALD,                              )
                                                     )
                  Plaintiff,                         )
                                                     )
          v.                                         )   Case No. 1:19-cv-4291
                                                     )
   RONCALLI HIGH SCHOOL, INC., and                   )
   the ROMAN CATHOLIC ARCHDIOCESE OF                 )
   INDIANAPOLIS, INC.,                               )
                                                     )
                  Defendants.                        )   Jury Demanded

                                    COMPLAINT FOR DAMAGES

                                             Introduction

          1.      This is an action for damages brought by Plaintiff, Michelle (“Shelly”) Fitzgerald,

   against Defendants, Roncalli High School, Inc., and the Roman Catholic Archdiocese of

   Indianapolis, Inc., for their wrongful and unlawful discrimination against her. A beloved and

   trusted guidance counselor at a private school, Fitzgerald was placed on administrative leave,

   banned from campus, and fired from her job because she married a woman. By doing so,

   Defendants explicitly and impermissibly have discriminated because of sex: that of Fitzgerald’s

   and/or her spouse’s. Further, though the Defendants claim they took adverse actions against

   Fitzgerald because her actions allegedly contradicted the teaching of the Catholic Church, they

   took and take no similar actions against male and/or heterosexual employees whose actions also

   contradict the teaching of the Catholic Church.

                               Jurisdiction, Venue and Causes of Action

          2.      This Court has original subject matter jurisdiction of the federal questions

   presented herein pursuant to 28 U.S.C. §§ 1331 and 1343. This Court has supplemental

   jurisdiction of the state law claims presented pursuant to 28 U.S.C. § 1367(a), because the state
Case 1:19-cv-04291-RLY-TAB Document 1 Filed 10/21/19 Page 2 of 18 PageID #: 2




   and federal claims “derive from a common nucleus of operative fact.” United Mine Workers v.

   Gibbs, 383 U.S. 715, 725 (1966).

          3.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), for the events or

   omissions giving rise to these claims arose here.

          4.      Plaintiff sets forth claims under Title VII of the Civil Rights Act of 1964, as

   amended, 42 U.S.C. 2000e et seq. (“Title VII”), Title IX of the Education Amendments of 1972,

   20 U.S.C. § 1681 et seq. (“Title IX”), and state law.

          5.      Plaintiff satisfied her requirement to exhaust administrative remedies by filing a

   Charge of Discrimination with the Equal Employment Opportunity Commission (“EEOC”), on

   or about January 9, 2018, against the Roman Catholic Archdiocese of Indianapolis, Inc. (Charge

   No. 470-2019-01150).

          6.      On or about July 23, 2019, the EEOC issued a Notice of Right to Sue related to

   the Charge of Discrimination against the Roman Catholic Archdiocese of Indianapolis, Inc.

   (Charge No. 470-2019-01150).

          7.      Fitzgerald satisfied her requirement to exhaust administrative remedies by filing a

   Charge of Discrimination with the EEOC on or about January 10, 2019, against Roncalli High

   School, Inc. (Charge No. 470-2019-01193).

          8.      On or about July 23, 2019, the EEOC issued a Notice of Right to Sue related to

   the Charge of Discrimination against Roncalli High School, Inc. (Charge No. 470-2019-01193).

          9.      Plaintiff filing a Charge of Discrimination with the EEOC on or about March 4,

   2019, against Roncalli High School, Inc. (Charge No. 470-2019-01713).

          10.     On or about July 23, 2019, the EEOC issued a Notice of Right to Sue related to

   the Charge of Discrimination against Roncalli High School, Inc. (Charge No. 470-2019-01713).



                                                       2
Case 1:19-cv-04291-RLY-TAB Document 1 Filed 10/21/19 Page 3 of 18 PageID #: 3




             11.   Fitzgerald filed a Charge of Discrimination with the EEOC on or about March 4,

   2019, against the Roman Catholic Archdiocese of Indianapolis, Inc. (Charge No. 470-2019-

   01717).

             12.   On or about July 3, 2019, the EEOC issued a Notice of Right to Sue related to

   the Charge of Discrimination against the Roman Catholic Archdiocese of Indianapolis, Inc.

   (Charge No. 470-2019-01717).

                                                 Parties

             13.   Plaintiff Michelle Fitzgerald was an adult resident of Hancock County, Indiana at

   all relevant times.

             14.   Defendant Roncalli High School, Inc. (hereinafter referred to as “Roncalli”), is a

   non-profit domestic corporation with its principal place of business located in Indianapolis, and

   operates a private Catholic school of the same name.

             15.   Defendant Roman Catholic Archdiocese of Indianapolis, Inc. (“Archdiocese”), is

   a non-profit domestic corporation with its principal place of business located in Indianapolis

             16.   Roncalli and its school are operated under the guidance and supervision of the

   Archdiocese.

             17.   The Archdiocese derives its power to supervise and guide Roncalli’s actions, as

   both a Catholic school and a Catholic Institution, from the Catholic Church through the power

   invested in the Archdiocese by the Pope and the Vatican.

             18.   As such, both Roncalli’s affiliation with the Catholic Church, and its designation

   as a Catholic Institution, are controlled by the Catholic Church through the Archdiocese.

             19.   The Archdiocese has the power to remove Roncalli’s affiliation with the Catholic

   Church, and its designation as a Catholic Institution, if the Archdiocese believes that Roncalli is

   failing to follow the teachings of the Catholic Church.

                                                    3
Case 1:19-cv-04291-RLY-TAB Document 1 Filed 10/21/19 Page 4 of 18 PageID #: 4




          20.     Through the Catholic Church, the Archdiocese also has the power to prevent

   Roncalli from acting as a Catholic Institution, observing Catholic rituals, performing the

   sacraments, and saying Mass.

          21.     As a result, the Archdiocese is able to both control and influence Roncalli’s

   personnel decisions, by threatening to remove Roncalli’s designation as a Catholic institution, if

   the Archdiocese believes that Roncalli is employing individuals who may be failing to follow the

   teachings of the Catholic Church.

                                         Factual Allegations

          22.     Fitzgerald is a female former employee (pursuant to 42 U.S.C. § 2000e(f)) of the

   Archdiocese and Roncalli.

          23.     Both Defendants receive federal financial assistance.

          24.     Both Defendants participate in the Indiana school voucher program, wherein

   State public funding “follows” students enrolled at private schools.

          25.     Roncalli students receive benefits and services from federal and state sources

   based on student eligibility.

          26.     Roncalli is a high school of which the Archbishop of the Archdiocese is the sole

   corporate member.

          27.     Fitzgerald was employed by Defendants from July of 2004 until 2019.

          28.     For almost all of the foregoing term of employment, Fitzgerald served Defendants

   as a Guidance Counselor and/or Co-Director of Guidance at Roncalli.

          29.     Fitzgerald was employed pursuant to a contract, which was renewed annually

   until 2019.




                                                    4
Case 1:19-cv-04291-RLY-TAB Document 1 Filed 10/21/19 Page 5 of 18 PageID #: 5




          30.     As Guidance Counselor and Co-Director of Guidance, Fitzgerald was responsible

   for assisting and advising students regarding academic, professional and vocational options

   available to students.

          31.     Fitzgerald’s positions as Guidance Counselor and Co-Director of Guidance

   required her to be a professional educator licensed by the State of Indiana.

          32.     Fitzgerald’s positions as Guidance Counselor and Co-Director of Guidance did

   not include any religious duties.

          33.     Fitzgerald’s positions as Guidance Counselor and Co-Director of Guidance did

   not include any teaching duties.

          34.     Fitzgerald’s positions as Guidance Counselor and Co-Director of Guidance did

   not include any ministerial duties.

          35.     Fitzgerald’s positions as Guidance Counselor and Co-Director of Guidance did

   not include any religious component.

          36.     Fitzgerald has never been a minister.

          37.     Fitzgerald has never held herself out as a minister.

          38.     Fitzgerald has never had held a title with the Catholic Church.

          39.     Fitzgerald has never been a member of the clergy of the Catholic Church.

          40.     Fitzgerald has never been ordained by the Catholic Church.

          41.     Fitzgerald has never held a title with the Catholic Church.

          42.     Fitzgerald was not required to have any religious instruction or training to hold

   her positions with Defendants.

          43.     Fitzgerald did not receive any religious training or instruction from either

   Defendant.



                                                    5
Case 1:19-cv-04291-RLY-TAB Document 1 Filed 10/21/19 Page 6 of 18 PageID #: 6




          44.     Fitzgerald had no job-related duties or responsibilities with respect to the

   celebration of Mass at Roncalli.

          45.     In 2012, the United States Supreme Court handed down its opinion in Hosanna-

   Tabor Evangelical Lutheran Church & Sch. v. EEOC, 565 U.S. 171 (2012), holding, inter alia, that a

   “ministerial exception” is available to religious institutions, which such institutions can use as a

   defense to certain employment-related legal claims brought by employees properly classified as

   “ministerial employees.”

          46.     Prior to the Supreme Court handing down Hosanna-Tabor, Fitzgerald had never

   been classified as a ministerial employee.

          47.     The ministerial exception precludes governmental regulation of certain features of

   the employment relationship between a religious institution and its ministers.

          48.     On information and belief, in or around May 2016, the Archdiocese’s Human

   Resources department told Roncalli’s Principal, Chuck Weisenbach, via e-mail, that the

   Archdiocese’s lawyers believed “school counselors and social workers do not meet the definition

   for the ministerial exemption.”

          49.     Approximately two or three years ago, the Archdiocese directed Roncalli to

   implement uniform “morals clauses” in its employee contracts.

          50.     Since the 2017-18 school year, Roncalli, at the direction of the Archdiocese,

   required Fitzgerald to sign a “Ministry” contract, but did not provide her with ministerial or

   religious training, in contrast to priests and religion teachers, who did receive religious training.

          51.     Fitzgerald has a female spouse, to whom she has been legally married since 2014.

          52.     On August 10, 2018, Roncalli President Joseph Hollowell and Principal

   Weisenbach met with Fitzgerald and informed her they knew of her marriage to a female spouse.



                                                      6
Case 1:19-cv-04291-RLY-TAB Document 1 Filed 10/21/19 Page 7 of 18 PageID #: 7




          53.        Hollowell and Weisenbach presented Fitzgerald with the options of resigning,

   dissolving what they termed her “civil union” (referring to her marriage), “keeping quiet” until

   her contract was up (at which time it would not be renewed), or being fired.

          54.        Hollowell and Weisenbach represented to Plaintiff that they gave her the

   foregoing options because they believed her marriage violated the contract between her and

   Roncalli, insofar as it was contrary to teaching of the Catholic Church.

          55.        Fitzgerald refused to resign, dissolve her marriage, or keep quiet about it.

          56.        On August 10, 2018, Defendants placed Fitzgerald on paid administrative leave.

          57.        On August 12, 2018, Defendants banned Fitzgerald from the school campus until

   further notice.

          58.        On August 12, 2018, Defendants issued a press release stating that Fitzgerald had

   been placed on paid administrative leave because she was “living in a civil marriage that is not

   valid in the eyes of the Church.”

          59.        On August 12, 2018, Defendants cut off Fitzgerald’s access to her work e-mail

   account.

          60.        On or about September 10, 2018, Defendants placed a classified advertisement

   for a temporary replacement for Fitzgerald.

          61.        On or about October 6, 2018, Defendants placed a classified advertisement for a

   permanent replacement for Fitzgerald.

          62.        On or about October 6, 2018, Fitzgerald cleaned out her office, accompanied by

   Weisenbach.

          63.        At some point before the end of 2018, Defendants hired a guidance counselor to

   replace Fitzgerald.



                                                       7
Case 1:19-cv-04291-RLY-TAB Document 1 Filed 10/21/19 Page 8 of 18 PageID #: 8




          64.     Fitzgerald met Defendants’ legitimate performance expectations throughout her

   period of employment with them.

          65.     On or around January 31, 2019, Fitzgerald received from Roncalli an “Intent to

   Return” form, upon which she designated her intent to return to her employment during the

   next contract year of 2019-20, and which she promptly returned.

          66.     On May 2, 2019, Roncalli informed Fitzgerald that her employment contract,

   which expired on July 31, 2019, was not going to be renewed.

          67.     Roncalli’s decision not to renew Fitzgerald’s employment contract was consistent

   with Defendant’s statement of intent in the meeting with Fitzgerald on August 10, 2018.

          68.     As such, Roncalli’s decision not to renew Fitzgerald’s contract was the

   culmination of Defendant’s discriminatory acts taken against her.

          69.     Since August 10, 2018, Fitzgerald and her family have taken an active role in

   opposing the discriminatory and unlawful actions taken by the Defendants against her.

          70.     Fitzgerald’s family has opposed the actions of the Defendants with frequent posts

   on social media, by participating in rallies and protests, by appearing on television and by

   speaking to the print media.

          71.     Fitzgerald’s activism has included her participation in numerous interviews with

   all forms of media across the world, including print, television, radio and podcasts.

          72.     Fitzgerald was also named the Keynote Speaker of the Women’s March and the

   Grand Marshall of the Pride Parade; was appointed to the Board of the Indiana Youth Group;

   appeared on the Ellen DeGeneres show; and spoke out against Defendants’ wrongful

   discrimination against her and others in these and other capacities and venues.

          73.     After Fitzgerald was placed on administrative leave, several students at Roncalli

   formed a non-profit advocacy group known as “Shelly’s Voice” which was formed to oppose the

                                                    8
Case 1:19-cv-04291-RLY-TAB Document 1 Filed 10/21/19 Page 9 of 18 PageID #: 9




   discriminatory actions of the Defendants and to promote acceptance and unity within the

   Catholic Church.

          74.     Fitzgerald serves on the Board of Shelly’s Voice and is an active mentor for the

   students in their efforts opposing discrimination and expanding their social activism.

          75.     Fitzgerald’s activism in opposition to the Defendants’ discriminatory actions

   continues to this day, including a trip to Washington D.C. to meet with Representative André

   Carson, conduct an interview with the Washington Post, participate in the rallies in Washington

   D.C., and observe the oral arguments held on October 8, 2019 before the United States

   Supreme Court in Bostock v. Clayton County, Docket No. 17-1618, cert. granted 2019 WL 1756677

   (U.S. Apr. 22, 2019), and Altitude Express, Inc. v. Zarda, No. 17-1623, cert. granted 2019 WL

   1756678 (U.S. Apr. 22, 2019).

          76.     As a result of her actions opposing the Defendants’ discriminatory actions,

   Fitzgerald was named “Human of the Year” by the Indianapolis Star.

                                             Legal Claims

                                               Count I
                                        Violation of Title VII

          77.     Each paragraph of this Complaint is incorporated as if fully restated herein.

          78.     As described herein, Defendants discriminated against Fitzgerald by treating her

   differently from and less preferably than similarly situated employees who are married to women,

   and/or who are heterosexual, by wrongfully discharging her, with respect to her terms,

   conditions or privileges of employment, in substantial part due to her sex, sexual orientation,

   and/or marriage to a woman.

          79.     Fitzgerald is a member of a protected class due to her sexual orientation, of which

   Defendants knew prior to the adverse actions they took against her.


                                                    9
Case 1:19-cv-04291-RLY-TAB Document 1 Filed 10/21/19 Page 10 of 18 PageID #: 10




           80.     Fitzgerald is in a legally valid same sex marriage.

           81.     Roncalli and the Archdiocese employ heterosexuals who are in legally

    valid, opposite sex marriages that allegedly violate the teaching of the Catholic Church.

           82.     Roncalli and the Archdiocese employ heterosexuals who violate teachings of the

    Catholic Church.

           83.     Fitzgerald met or exceeded Defendants’ legitimate performance expectations

    during her employment by them.

           84.     Fitzgerald suffered one or more adverse employment actions affecting the terms

    and conditions of her employment, including but not limited to: being placed on administrative

    leave; being banned from the Roncalli campus; being blocked from using her work email; being

    accompanied and supervised while she cleaned out her office; having her co-workers, supporters

    and students subjected to threats and intimidation; and the non-renewal of her employment

    contract.

           85.     Defendants treated Fitzgerald differently, and to her detriment, as compared to

    similarly situated heterosexual employees.

           86.     Defendants treated Fitzgerald differently, and to her detriment, as compared to

    similarly situated male employees.

           87.     Defendants discriminated Fitzgerald on the basis of sex and violated Title VII by:

                   (1) treating her less favorably because of her sex;

                   (2) taking her sex into account by treating her differently from similarly-situated

           men who married a woman;

                   (3) taking into account the sex of her spouse;

                   (4) discriminating against her based on gender and sex stereotypes, including

           heterosexually-defined gender norms;

                                                     10
Case 1:19-cv-04291-RLY-TAB Document 1 Filed 10/21/19 Page 11 of 18 PageID #: 11




                   (5) taking her sex into account by treating her differently from men who are in

           marriages that allegedly violate the teaching of the Catholic Church; and/or

                   (6) taking her sexual orientation into account by treating her differently from

           heterosexuals who are in legally valid, opposite sex marriages that allegedly violate the

           teaching of the Catholic Church; and/or

                   (7) taking her sex and/or sexual orientation into account by treating her

           differently from men and/or heterosexuals whose behavior allegedly violates the teaching

           of the Catholic Church.

           88.     There is a causal connection between Fitzgerald’s sex and marital status and

    Defendants’ adverse employment actions towards her.

           89.     There is a causal connection between Fitzgerald’s sexual orientation and marital

    status and Defendants’ adverse employment actions towards her.

           90.     Fitzgerald has suffered damages as a result of Defendants’ discriminatory actions,

    including but not limited to lost back pay, lost front pay, loss of future earning capacity, lost

    employer provided benefits, and emotional distress damages.

           91.     Defendants’ wrongful discrimination against Plaintiff violated Title VII, 42 U.S.C.

    § 2000e-2.

           92.     As a proximate result of the actions and omissions discussed in this count,

    Fitzgerald suffered damages, experienced mental anguish and emotional distress and may

    continue to suffer from these injuries in the future.




                                                      11
Case 1:19-cv-04291-RLY-TAB Document 1 Filed 10/21/19 Page 12 of 18 PageID #: 12




                                               Count II
                             Violation of Title VII – 42 U.S.C. § 2000e-3
                                             Retaliation

           93.      Each paragraph of this Complaint is incorporated as if fully restated herein.

           94.      As described herein, Defendants wrongfully discriminated and retaliated against

    Fitzgerald for her activism in opposing the unlawful practices described in Count I and

    throughout this Complaint.

           95.      Fitzgerald opposed Defendants’ wrongful discrimination and unlawful practices

    by complaining to the Archbishop of the Archdiocese, Principal Weisenbach, President

    Hollowell, and through her social activism, based upon her reasonable, good-faith belief that the

    Defendants had violated Title VII.

           96.      In response to Fitzgerald’s efforts to oppose the perceived discrimination, the

    Defendants took retaliatory action against Pat Fitzgerald, the natural and biological father of

    Fitzgerald.

           97.      As Fitzgerald’s natural and biological father, and a long-time volunteer closely

    affiliated with Roncalli, Pat Fitzgerald falls within the “zone of interests” sought to be protected

    by Title VII.

           98.      The Senior Retreat is offered to Roncalli students in their final year of high school

    as an opportunity to explore and reflect upon their personal and spiritual growth.

           99.      The Senior Retreat is a deeply personal and emotional experience that is

    supervised by adult volunteers who guide the students on a journey of reflection and

    understanding.

           100.     Pat Fitzgerald had worked as a volunteer and guest speaker on the Roncalli

    Senior Retreat every year for over twenty-six (26) years.



                                                     12
Case 1:19-cv-04291-RLY-TAB Document 1 Filed 10/21/19 Page 13 of 18 PageID #: 13




           101.    Pat Fitzgerald considered the Roncalli Senior Retreat as one of the most

    rewarding and emotionally fulfilling experiences of his life.

           102.    By all accounts, Pat Fitzgerald was an excellent speaker, a valued volunteer, and a

    significant contributor to the overall experience of the students on the Senior Retreat.

           103.    In mid-January of 2019, Pat Fitzgerald was advised by a representative of the

    Defendants that he could no longer work as a volunteer at the Roncalli High School Senior

    Retreat.

           104.    Pat Fitzgerald was emotionally crushed when he was told he would no longer be

    allowed to participate in the Senior Retreats.

           105.    When Pat Fitzgerald inquired as to why such action was being taken against him,

    he was advised that the decision was being made by the Defendants because he had appeared on

    the news in a rally to support his daughter wherein he had held up a sign that read “Please treat

    my daughter Shelly kindly.”

           106.    When Fitzgerald learned of the action taken against her father by the Defendants

    due to his support of her efforts to oppose perceived discrimination by the Defendants, she

    became wracked with guilt and anxiety and suffered extreme emotional pain and distress.

           107.    Defendants’ actions against Pat Fitzgerald were intended to punish Fitzgerald for

    her social activism and her efforts to oppose the Defendants’ unlawful acts.

           108.    Defendants’ actions against Pat Fitzgerald were also intended to deter Fitzgerald’s

    social activism and her efforts to oppose the Defendants’ unlawful acts.

           109.    Defendants’ actions against Pat Fitzgerald were intended to cause both Pat

    Fitzgerald and his daughter so much emotional anguish and pain that Fitzgerald would forego

    any litigation against the Defendants.



                                                     13
Case 1:19-cv-04291-RLY-TAB Document 1 Filed 10/21/19 Page 14 of 18 PageID #: 14




           110.    In addition to the actions taken against Fitzgerald’s father, Defendants’ wrongful

    discrimination and retaliation against Plaintiff included, inter alia, one or more adverse

    employment actions impacting the terms and conditions of her employment, a hostile work

    environment, being placed on administrative leave, being banned from campus, and the non-

    renewal of her employment contract, each of which violated Title VII, 42 U.S.C. § 2000e-3.

           111.    As a proximate result of the actions and omissions discussed in this count,

    Fitzgerald suffered damages, experienced mental anguish and emotional distress and may

    continue to suffer from these injuries in the future.

                                              Count III
                              Violation of Title VII – 42 U.S.C. § 2000e
                                     Hostile Work Environment

           112.    Each paragraph of this Complaint is incorporated as if fully restated herein.

           113.    Fitzgerald is a member of a protected class due to her sexual orientation.

           114.    From August 2018 through her last day of employment, Fitzgerald was subjected

    to a discriminatorily abusive work environment, or hostile work environment, based on her

    sexual orientation and her sex.

           115.    The work environment at Roncalli was objectively and subjectively hostile

    towards homosexual students, faculty, and staff, and sufficiently severe or pervasive to alter the

    terms of conditions of employment.

           116.    Defendants knew or should have known about the hostile work environment

    experienced by Fitzgerald and failed to take any reasonable steps to take corrective action or

    prevent the hostile work environment from recurring.

           117.    As a proximate result of the actions and omissions discussed in this count,

    Fitzgerald suffered damages, experienced mental anguish and emotional distress and may

    continue to suffer from these injuries in the future.

                                                      14
Case 1:19-cv-04291-RLY-TAB Document 1 Filed 10/21/19 Page 15 of 18 PageID #: 15




                                               Count IV
                                  Violation of Title IX – Retaliation

           118.    Each paragraph of this Complaint is incorporated as if fully restated herein.

           119.    At all relevant times, Defendants received federal financial assistance.

           120.    Fitzgerald engaged in protected activity under Title IX by opposing Defendants’

    unlawful discrimination.

           121.    Fitzgerald opposed Defendants’ wrongful discrimination and unlawful practices

    by complaining to the Archbishop of the Archdiocese, Principal Weisenbach, President

    Hollowell, and the media, based upon her reasonable, good-faith belief that the Defendants had

    violated Title VII and/or Title IX.

           122.    Fitzgerald suffered one or more adverse employment actions, impacting the terms

    and conditions of her employment, including but not limited to a hostile work environment,

    constructive discharge, and the non-renewal of her employment contract.

           123.    Defendants retaliated against Fitzgerald for engaging in protected activities

    through her complaints of sex, sexual orientation, and/or marital status discrimination and

    publicity associated with those complaints.

           124.    Fitzgerald has suffered damages as a result of Defendants’ retaliatory actions,

    including but not limited to lost back pay, lost front pay, loss of future earning capacity, lost

    employer provided benefits, and emotional distress damages.

                                          Count V
         Indiana State Law - Tortious Interference with a Contractual Relationship
                               against the Archdiocese only

           125.    Each paragraph of this Complaint is incorporated as if fully restated herein.

           126.    Fitzgerald and Roncalli had a valid and existing contract for Fitzgerald’s

    employment as a guidance counselor and Co-Director of Guidance at Roncalli.


                                                      15
Case 1:19-cv-04291-RLY-TAB Document 1 Filed 10/21/19 Page 16 of 18 PageID #: 16




            127.   Based on her successful employment, positive performance evaluations, and

    excellent professional reputation, Fitzgerald had every reason to expect to continue to work at

    Roncalli for the foreseeable future.

            128.   The Archdiocese knew about the contract between Fitzgerald and Roncalli.

            129.   The Archdiocese intentionally interfered with Fitzgerald’s contract with Roncalli

    by forcing Roncalli to place Fitzgerald on administrative leave, ban her for campus,

    constructively discharge her, not renew Fitzgerald’s contract for the 2019-20 school year,

    directing Roncalli to consider her a ministerial employee, and/or by directing Roncalli to

    implement a “morals clause” in Fitzgerald’s contract.

            130.   The Archdiocese’s interference with Fitzgerald’s contract with Roncalli was not

    justified.

            131.   Fitzgerald has suffered damages as a result of Defendant’s actions described

    herein, including but not limited to lost back pay, lost front pay, loss of future earning capacity,

    lost employer provided benefits, and emotional distress damages.

                                           Count VI
            Indiana State Law - Tortious Interference with a Business Relationship
                                 against the Archdiocese only

            132.   Each paragraph of this Complaint is incorporated as if fully restated herein.

            133.   Fitzgerald and Roncalli had a valid and existing employment relationship.

            134.   The Archdiocese knew about Fitzgerald’s employment relationship with Roncalli.

            135.   The Archdiocese intentionally interfered with Fitzgerald’s employment

    relationship with Roncalli by forcing Roncalli to place Fitzgerald on administrative leave, ban

    her for campus, constructively discharge her, and not renew Fitzgerald’s contract for the 2019-20

    school year, directing Roncalli to consider her a ministerial employee, and/or by directing

    Roncalli to implement a “morals clause” in Fitzgerald’s contract.

                                                      16
Case 1:19-cv-04291-RLY-TAB Document 1 Filed 10/21/19 Page 17 of 18 PageID #: 17




               136.   The Archdiocese’s interference with Fitzgerald’s business relationship with

    Roncalli was not justified.

               137.   Fitzgerald has suffered damages as a result of Defendant’s actions described

    herein, including but not limited to lost back pay, lost front pay, loss of future earning capacity,

    lost employer provided benefits, and emotional distress damages.

               WHEREFORE, Michelle Fitzgerald, by counsel, respectfully prays the Court enter

    judgment in her favor, against Defendants, as follows:

               A.     An award of back pay with interest for the salary and other employment benefits

    and opportunities that she has lost as a result of the Defendants’

    unlawful adverse employment actions, including termination of Plaintiff’s employment;

               B.     Compensatory and punitive damages in an amount to be determined by a jury to

    compensate Plaintiff for the emotional distress and mental anguish she has suffered due to

    Defendants’ conduct, and to deter Defendants and other employers from engaging in similar

    conduct in the future;

               C.     An award of damages to compensate Plaintiff for the losses that she reasonably

    has and will sustain as the result of the denial of continued employment by Defendants;

               D.     Pre-judgment and post-judgment interest where appropriate;

               E.     An award of reasonable attorney fees and costs incurred in this action; and

               F.     Such other relief as may be just and proper.

                                      DEMAND FOR TRIAL BY JURY

               138.   Plaintiff, by counsel, hereby requests a trial by jury with respect to any issues so

    triable.




                                                        17
Case 1:19-cv-04291-RLY-TAB Document 1 Filed 10/21/19 Page 18 of 18 PageID #: 18




                                              Respectfully submitted,


                                              s/ David T. Page
                                              David T. Page
                                              1634 W. Smith Valley Road, Suite B
                                              Greenwood, IN 46142
                                              317-885-0041 Tel
                                              888-308-6503 Fx

                                              s/ Mark W. Sniderman
                                              Mark W. Sniderman
                                              FINDLING PARK CONYERS WOODY
                                               & SNIDERMAN, P.C.
                                              151 N. Delaware St., Ste. 1520
                                              Indianapolis, IN 46220
                                              (317) 231-1100 Tel
                                              (317) 231-1106 Fx
                                              msniderman@findlingpark.com

                                              Attorneys for Plaintiff, Michelle Fitzgerald




                                         18
